Title: Jonathan Williams, Jr., to the American Commissioners, 14 July 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
Nantes July 14. 1777.
My last informed you of the Steps I had taken in Consequence of the orders you have been pleased to honour me with since which Mr. Ross has returned from Bordeaux. Agreeable to your Directions I have consulted With him and told him what I had done which he does me the honor to approve; but as it appears to him that Mr. Morriss’s instructions are particular from the Committee and a Difference in this Business might affect the general Interest he proposed a Sort of Suspension of the matter till it should be laid before you. I told him that I did not wish to Create any difference but that what I had done in consequence of your orders I could not receed from that I Esteemed my Duty as done and if the prize Masters did not obey my orders it must be considered as their Affair or that of those who Support them. I cannot force the property into my hands therefore as to these prizes I had no farther Steps to take. The matter therefore remains in this Scituation. Mr. M. has Sold both Vessells and their Cargoes and I have given orders against their Delivery. Whether they will be Deliverd or not we shall see in a Short time but Altho’ I mean to avoid every Difficulty in my Power I Shall not consent to any recall of what in Consequence of your instructions I have thought it my Duty to do.
I have a Letter from Messrs. V[euve] M. Comic & M[athurin] fils at Morlaix the house I desired Capt. Johnson to Value himself upon (there [they] are Mr. Chamonts Correspondence and I hear a very good one) they inform that in Consequence of my order to Supply Capt. Johnson they have advanced him 1200 livers. I have therfore in order to observe the Strictest punctuality in my Engagements transmitted them a bill on you for that Sum which I have pass’d to the Debt of the Lexington. Capt. Thompson finds so much Difficulty in making up a Crew that he does not think he shall be able to fit out again on his own Account. He wants to get Some money to his Suffering Companions in England and applys to me to know if it will be agreable to take up Some Congress paper money which he has to the Amount of 2. or 300 Dollars to enable him to make that remittance. I told him I would write to you and if you would give me permission I would give him hard money for it. He means to pay me the 40 Louis he took up at Paris if you please he may pay this in paper. If you conclude to take his paper please to Say whither you will take any Discount upon it or not and if you will how much. In the View of a Merchant this money may not be worth its nominal Value here but as a Public promisary note it may be Considered in a Different View. The Annonyme with her Salt and her Officers will get away this week. The Duc De Chartres waits your Answer as does my agreeament about the 300 pieces of Cloath. Relative to the manner of Drawing my Bills I have agreed for all my Buttons to be Deliverd here free of Expence at 8 Sols and 1/2 per double dozen which is 1/2 Sols dearer than your price for the Charge of transportation &c. I have also agreed with a manufacturer in picardee for 20,000 Ells of Shalloon for Lining at 29 Sols per Ell deliverd at nantes free of Charge at 12 months Credit that is to say 1/2 per Cent per month discount on my bills at 1. 2 3 or 4 Uzance as I may think proper. I have agreed also for about 12000 Ells of Tricot from 51 Sols to 62. per Ell. I Expect to get the principal part of this at the former price 21 1/4 Ells for 20 and at a years Credit as above. I am in great hopes that with my Arrangements I shall be able to finish the Suits of Cloaths within the price those cost at Paris if so it will be the Expence of the Exportation and the Commission Saved. The Bill I gave on you for 1980 Livers for the Salt is return’d to me and Distroy’d this therefore will never appear. I am Just favourd with yours of the 12th Inst. and have Accordingly Communicated your Resolution to Mr. Ross he Received it too Late to answer it by this Post and as the time is now very Short I must also beg to refer you to my Next for my particular answer. I have the honour to be yours &c &c.
JW
To The Commissioners Paris
